Labauve, J.
This case is before us on a motion to dismiss the appeal on the ground that all the plaintiffs and appellees are not made parties to the appeal, the bond not being given in favor of all of them.
*295The plaintiff having departed this life while the case was pending below, his widow and heirs were made parties, and tho judgment rendered in their favor as follows:
The defendant was decreed to pay to Mrs. L. A. Twichell, in her own right and as natural tutrix of her minor child, Jenny B. Twichell, Henry T. Twichell and Benjamin S. Twichell, and Irino T. Twichell, and her husband, Thos. J. Poole, legal heirs of plaintiff.
The bond is in favor of Mrs. L. A. Twichell, in her own right, and as natural tutrix of her minor children, J. B. Twichell, Henry T. Twichell and B. tí. Twichell, and to I. T. Twichell and her husband, Thos J. Poole.
The pleadings show that Mrs. L. A. Twichell acts for herself, and as natural tutrix to one of her children; the others arc of ago, and act for themselves. Tho question arises : Is tho bond given in that form, good in favor of the parties of age, although executed in favor of one as their tutor, shown not to be such by tho record ?
Wo believe that the' bond is not in favor of the appellees, who are of age and represented as minors in this bond, which is made to a person in a capacity that does not and cannot exist.
The appellant contends that he has been misled by a copy of the judgment, and which ho has annexed to the record. Wo can take no notice of documents not making part of tho record.
The motion must prevail.
It is ordered that the apjreal be dismissed, at appellant’s costs.